Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July, 19, 2022 has been entered.
 
Status of Claims
This office action for the 17/136120 application is in response to the communications filed July, 19, 2022. 
Claims 1, 11 and 24 were amended July, 19, 2022. 
Claims 6, 7, 16 and 17 were cancelled July, 19, 2022. 
Claims 1-4, 8-14 and 18-22 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-14 and 18-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0025368; herein referred to as Frank) in view of Short et al. (US 2019/0231240; herein referred to as Short) in further view of Yoo et al. (US 2019/0126039; herein referred to as Yoo) in further view of Kawamura et al (US 2012/0282592; herein referred to as Kawamura). 
As per claim 1, 
Frank teaches retrieve a psychiatric marker relating to a user:
(Paragraph [0120] and [0318] of Frank. The teaching describes a system that includes sensors that measure the affective response of a person or group of people after having eaten certain foods. The teaching further describes that “a measurement of affective response of a user may include a physiological signal derived from a biochemical measurement of the user. For example, the biochemical measurement may be indicative of the concentration of one or more chemicals in the body of the user (e.g., electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity)”. These chemicals in the body are considered as a psychiatric marker because, for example, the level of neurotransmitters in the body reflect at least part of the psychiatric condition of a patient.)
Frank further teaches identify a nutrient variation as a function of the psychiatric marker:
(Paragraphs [0145]-[0152] and [0318] of Frank. The teaching describes that the affective response from a person measured among a population of people. This measurement of affective response differs from person to person through the personalization of a preference score for the patient. This preference score defines the experience, i.e. affective response, which corresponds to consuming a certain type of food.  The affective response is a function of the type of food the person ate and the preference score outputs data classifying the variability of scores between people as a function of the affective response. The affective response can be considered a variability in the level of biochemical measurement of the user such as electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity. Accordingly, the patient eats food of a specific type, experiences an affective response, this affective response defines any experience that the patient has including blood levels such as a neurotransmitter, i.e. the psychiatric marker, and the preference score defines difference in food consumption, i.e. identifying a nutrient variation, from patient to patient according to this affective response.)
Frank further teaches establish nourishment possibilities as a function of the nutrient variation and generate a nourishment program:
(Paragraph [0168]. The teaching describes that the system creates recommendations for food to the user based on the preference score which is determined from the affective response.)
Frank further teaches wherein establishing the nourishment possibilities further comprises generating a query relating to the psychiatric marker and the nutrient variation and establishing the nourishment possibilities as a function of the query:
(Paragraphs [0149] and [0590] of Frank. The teaching describes that a scoring module receives the affective response data and then a user may assign weights to the markers to control what is recommended to the person. To receive these weights, the system queries the user to determine how the user feels represented by an affective value. Querying the user about how they feel establishes generating a query relating to the psychiatric marker and the nutrient variation because the query is made in response to foods that the patient has eaten and affective response measurements from the patient such as their neurotransmitter level. This query then results in the weighting of food recommendations to the person which establishes nourishment possibilities as a function of the query.)
Frank further teaches wherein generating further comprises: training a machine learning process as a function of a training set relating psychiatric markers and nutrient variations to nourishment programs, inputting the psychiatric marker into the machine learning process and outputting, using the machine learning process, the nourishment program as a function of the machine learning process and the psychiatric marker:
(Paragraphs [0145]-[0152], [0168] and [0692] of Frank. The teaching describes that the system creates recommendations for food to the user based on the preference score which is determined from the affective response. The teaching further describes that to compute preference score for the patient, a machine learning model may be used. The machine learning model is trained by input measurements of affective response and returns a result of a score that is considered to reflect the experience of the patient from consuming the food, i.e. the preference score. The affective response is a function of the type of food the person ate and the preference score outputs data classifying the variability of scores between people as a function of the affective response. In this embodiment, the patient consumes the food, experiences an affective response, a preference score is generated through a trained machine learning process that is a function of affective response and difference in food consumed, and food recommendations are made based upon this preference score.)
Frank does not explicitly teach wherein identifying further comprises determining a degree of psychiatric impairment or establish nourishment possibilities as a function of the degree of psychiatric impairment. 
However Short teaches wherein identifying further comprises determining a degree of psychiatric impairment and establish nourishment possibilities as a function of the degree of psychiatric impairment:
(Paragraphs [0191]-[0193] and [0215] of Short. The teaching describes a predictive system that correlates a biomarker such as C-reactive protein with a mental condition such as depression. The system provides many responses to such a prediction including information, advice or guidance to the user pertaining to nutrition and eating habits based on the predicted mental condition. Here the mental condition is considered a psychiatric condition.)
Short further teaches input the psychiatric marker to a classifier, the classifier configured to input psychiatric markers and output probable psychiatric conditions, wherein the classifier is generated by: executing a classification process, output a probable psychiatric condition, and generate the nourishment program as a function of the probable psychiatric condition:
(Paragraphs [0191]-[0193] and [0215] of Short. The teaching describes a predictive system that correlates a biomarker such as C-reactive protein with a mental condition such as depression. The system provides many responses to such a prediction including information, advice or guidance to the user pertaining to nutrition and eating habits based on the predicted mental condition. Here the mental condition is considered a psychiatric condition.)
Short further teaches wherein the probable psychiatric condition contains a sub-condition expression in the output:
(Paragraphs [0191]-[0193], [0201] and [0215] of Short. The teaching describes a predictive system that correlates a biomarker such as C-reactive protein with a mental condition such as depression. The system provides many responses to such a prediction including information, advice or guidance to the user pertaining to nutrition and eating habits based on the predicted mental condition. Here the mental condition is considered a psychiatric condition. Depression is known to contain multiple sub-condition expressions. For example, biomarkers for depression are used by the present invention to assist an individual in maintaining or improving wellness in terms of preventing episodes of depression or reducing symptoms of depression. In a news article titled “Scientist closer to finding tests for depression biomarkers,” Yan discussed several biomarkers in blood that may provide early signals for developing depression: elevated C-reactive protein, tumor necrosis factor and interleukin-1beta. See Psychiatric News, volume 48, pages 23-27, 2013. Early diagnosis of depression or determination that an individual may develop depression can provide the opportunity for an individual to effectively manage or prevent onset of depression thereby improving the wellness of the individual. This is construed as that the system is capable to correlate the difference between a patient that has had depression chronically or early-onset depression. This distinction as to what type of depression the patient is exhibiting from their biomarkers constitutes a sub-condition of depression, a psychiatric disease and/or condition.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the analysis made in the recommendation module of Frank with the predictive psychiatric diet recommendation teachings of Short. Paragraph [0012] of Short teaches the “references discussed above fail to appreciate that biomarkers in a sample from an individual may be used directly to assist the individual, optionally in real-time to maintain or improve the individual's wellness. The present invention provides a method and system for maintaining or improving an individual's wellness based on measurements of a presence and/or concentration of one or more biomarkers in a sample from the individual. The invention provides individualized information, advice, or guidance for maintaining or improving wellness”. This suggests that the enclosed embodiments of Short would have improved patient outcome in Frank thereby leading to an improved system. One of ordinary skill in the art would have modified the teaching of Frank with the teaching of Short based on this incentive without yielding unexpected results.
Frank and Short further teach receiving a cognitive response from a user and updating the nourishment program as a function of the cognitive response:
(Paragraph [0201] of Frank and [0214] of Short. The teaching of Short describes receiving feedback from the individual, for example, about use of a suggested product or service. The feedback may be in the form of a ranking, or more specific comments. The feedback may be uploaded to a server where the feedback may be used to rank products or services. In addition, these rankings may be used by the present invention to provide future information, advice, or guidance on products and/or services to the individual. This feedback from the user constitutes receiving a cognitive response from a user and updating the preferences for products or services for the user to be used in the future. The teaching of Frank describes that these preferences can be specifically used for the product of food preference for the user. Seen in this light, the combined teaching of Frank and Short receives feedback from the user to update their food profile preferences.)
The combined teaching of Frank and Short does not explicitly teach updating the nourishment program as a function of the nourishment possibilities. 
However Yoo teaches updating a nourishment program as a function of nourishment possibilities:
(Paragraph [0245] of Yoo. The teaching describes that the option of adding desert to a patient’s nourishment program is given when certain conditions are met giving rise to the nourishment possibility.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the nourishment program of the combined teaching of Frank and Short, the nourishment program threshold update teachings of Yoo, with the motivation of improving the user’s experience with the food program. Paragraph [0245] teaches that a patient can be rewarded with a change in their food program given a good compliance trend with their treatment. This suggests that the reason for this reward is to make the participant feel good about their progress in the program and provide the reward as a means to help them continue with the program. This would have improved patient outcome through participating in this type of food program. 
The combined teaching Frank, Short and Yoo does not explicitly teach wherein the degree of psychiatric impairment indicates a severity of psychiatric condition indicated by the psychiatric marker. 
However Kawamura teaches wherein the degree of psychiatric impairment indicates a severity of psychiatric condition indicated by the psychiatric marker:
(Paragraphs [0075] and [0082] of Kawamura. The teaching describes that plasma concentration of cystathionine is inversely proportional to the scale by CESD as well as to the number of diagnostic match with SCID, and therefore cystathionine is useful as a biomarker for judging the severity of depression in a patient with depression. Based on the plasma content of the marker thus obtained, the computer may then make a judgement as to whether the tested subject is either one or more selected from a group consisting of a healthy subject, not a healthy subject, a patient with depression and not a patient with depression. The computer may also make judgements regarding the severity of a depression, the efficacy of an antidepressant, and the like, similarly to the method described above. This establishes that an analyte in blood can be used to determine the severity of a psychiatric condition.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Frank, Short and Yoo, the severity score teachings of Kawamura. Paragraph [0231] of Short teaches that the point in determining the CRP level in blood is to prevent the onset of an episode of depression or to reduce the severity of an episode of depression. Short leverages the CRP level to achieve this end but never explicitly determines severity by the blood level. When one of ordinary skill in the art looks at Kawamura, they would have been able to see that Kawamura, through its blood level-based severity score would have addressed this deficiency and improved Short’s aim to prevent the onset of an episode of depression or to reduce the severity of an episode of depression. One of ordinary skill in the art would have added to the combined teaching of Frank, Short and Yoo, the teaching of Kawamura based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Frank further teaches wherein the psychiatric marker further comprises a physical measurement:
(Paragraphs [0109], [0120] and [0318] of Frank. The teaching describes “affective response” refer to physiological and/or behavioral manifestation of an entity's emotional state”. The teaching further describes a system that includes sensors that measure the affective response of a person or group of people after having eaten certain foods. The teaching further describes that “a measurement of affective response of a user may include a physiological signal derived from a biochemical measurement of the user. For example, the biochemical measurement may be indicative of the concentration of one or more chemicals in the body of the user (e.g., electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity)”. These chemicals in the body are considered as a psychiatric marker because for example, the level of neurotransmitters in the body reflect the psychiatric state of a patient.)
As per claim 3, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Frank further teaches wherein the psychiatric marker further comprises a subjective response:
(Paragraph [0109] of Frank. The teaching describes “affective response” refer to physiological and/or behavioral manifestation of an entity's emotional state”)
As per claim 4, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Frank further teaches wherein the computing device is further configured to:
Determine a psychiatric variation element:
Paragraph [0120] and [0318] of Frank. The teaching describes a system that includes sensors that measure the affective response of a person or group of people after having eaten certain foods. The teaching further describes that “a measurement of affective response of a user may include a physiological signal derived from a biochemical measurement of the user. For example, the biochemical measurement may be indicative of the concentration of one or more chemicals in the body of the user (e.g., electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity)” These chemicals in the body are considered as a psychiatric variation element because, for example, the level of neurotransmitters in the body reflect a substance that may alter and/or affect a person's psychiatric state.)
Identify the nutrient variation as a function of the psychiatric variation element:
(Paragraphs [0145]-[0152] and [0318] of Frank. The teaching describes that the affective response from a person measured among a population of people. This measurement of affective response differs from person to person through the personalization of a preference score for the patient. This preference score defines the experience, i.e. affective response, which corresponds to consuming a certain type of food.  The affective response is a function of the type of food the person ate and the preference score outputs data classifying the variability of scores between people as a function of the affective response. The affective response can be considered a variability in the level of biochemical measurement of the user such as electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity. Accordingly, the patient eats food of a specific type, experiences an affective response, this affective response defines any experience that the patient has including blood levels such as a neurotransmitter, i.e. the psychiatric marker, and the preference score defines difference in food consumption, i.e. identifying a nutrient variation, from patient to patient according to this affective response.)
The combined teaching of Frank, Short and Yoo does not explicitly teach that the psychiatric variation element is consumed by the user. 
However Frank does teach that “food” is defined as anything that may be consumed orally utilizing the digestive system in the human body. Thus, as used herein, food includes items that a user may eat (e.g., an apple, a burrito, a slice of pizza, a bag of chips, a yogurt, a banana, or chewing gum), items that a user can drink (e.g., juice, soda, whiskey, etc.), and/or other types of orally consumed substances (e.g., a certain type of medicine), see Paragraph [0121] of Frank. Eating food items such as an apple, a burrito, etc. are well known in the art to affect the levels of metabolites in the blood stream. Drinking liquids such as juice or soda is well known in the art to affect electrolyte levels in the blood stream. Similarly, one of ordinary skill in the art of psychiatry would have known that certain medications such as medications in the class of anti-depressants are well-known in the art to affect neurotransmitter levels in the blood stream. Accordingly, taking a certain type of medicine in Frank would have led one of ordinary skill in the art to conclude that the variation of medication taken orally by the user would have been considered a psychiatric variation element.  
As per claim 6, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Short further teaches input the psychiatric marker to a classifier, the classifier configured to input psychiatric markers and output probable psychiatric conditions, wherein the classifier is generated by: executing a classification process, output a probable psychiatric condition, and generate the nourishment program as a function of the probable psychiatric condition:
(Paragraphs [0191]-[0193] and [0215] of Short. The teaching describes a predictive system that correlates a biomarker such as C-reactive protein with a mental condition such as depression. The system provides many responses to such a prediction including information, advice or guidance to the user pertaining to nutrition and eating habits based on the predicted mental condition. Here the mental condition is considered a psychiatric condition.)
As per claim 7, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 6.  
Short further teaches wherein the probable psychiatric condition contains a sub-condition expression:
(Paragraphs [0191]-[0193] and [0215] of Short. The teaching describes a predictive system that correlates a biomarker such as C-reactive protein with a mental condition such as depression. The system provides many responses to such a prediction including information, advice or guidance to the user pertaining to nutrition and eating habits based on the predicted mental condition. Here the mental condition is considered a psychiatric condition. Depression is known to contain multiple sub-condition expressions.)
As per claim 8, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Yoo further teaches identify an intervention marker used by the user and modify the nourishment program as a function of the intervention assistance marker:
(Paragraph [0245] of Yoo. The teaching describes that the option of adding desert to a patient’s nourishment program is given when certain conditions are met giving rise to the nourishment possibility. Such a condition may be when the patient is compliant with treatment which is determined from patient behavior. In this case, the intervention marker is the neurostimulation therapy that the patient is going through. When the system determines that the patient has been adequately compliant with this program, the food options given to the patient can be updated.)
As per claim 9, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Frank further teaches evaluate the user regarding a behavior marker, and generate the nourishment program as a function of the behavior marker:
(Paragraphs [0109], [0243]-[0245] of Frank. The teaching describes the use of an “aftereffect” that is used as a post-experience influence of an experience. The system takes these aftereffects and generates a nourishment program for the user. In this case, Frank discloses that the aftereffect is used to generate a recommendation for food based on what was eaten in the past. Here the aftereffect can be considered as an evaluation of the user regarding a behavior marker in light of paragraph [0109] of Frank.)
Yoo further teaches update the nourishment program as a function of the behavior marker:
(Paragraph [0245] of Yoo. The teaching describes that the option of adding desert to a patient’s nourishment program is given when certain conditions are met giving rise to the nourishment possibility. Such a condition may be when the patient is compliant with treatment which is determined from patient behavior.)
As per claim 10, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitations of claim 1.  
Frank further teaches review a cognitive response of the user as a function of implementing a nourishment program, and generate a nourishment program as a function of the cognitive response:
(Paragraphs [0109], [0243]-[0245] of Frank. The teaching describes the use of an “aftereffect” that is used as a post-experience influence of an experience. The system takes these aftereffects and generates a nourishment program for the user. In this case, Frank discloses that the aftereffect is used to generate a recommendation for food based on what was eaten in the past. Here the aftereffect can be considered as an evaluation of the user regarding a behavior marker in light of paragraph [0109] of Frank. While there is a difference between behavior and cognition, evaluating a cognitive response can involve identifying a patient’s behavior and as such is considered a cognitive response.)
Frank does not explicitly disclose that the nourishment program is updated.
However, it would have been obvious to one or ordinary skill in the art before the time of filing to modify the teaching of Frank to update the recommendations generated in line with the system iteratively. Paragraphs [0243]-[0245] of Frank teach that the aftereffect can be used as classifying response to past eaten food This suggests that when the patient eats the recommended food that the system suggests, a second set of data can be collected to make sure that the recommended food achieves the desired result. One of ordinary skill in the art would have modified the teaching of Frank in this way based on this suggestion of the prior art without yielding unexpected results.
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly claim 20 is rejected for the same reasons as claim 10.
As per claim 23, 
The combined teaching of Frank, Short, Yoo and Kawamura teaches the limitation of claim 1. 
Kawamura further teaches wherein the degree of psychiatric impairment comprises a severity score:
(Paragraphs [0075] and [0123] and Table 9 of Kawamura. The teaching describes plasma concentration of cystathionine is inversely proportional to the scale by CESD as well as to the number of diagnostic match with SCID, and therefore cystathionine is useful as a biomarker for judging the severity of depression in a patient with depression. Table 9 shows a numerical score indicating the severity of the condition)
As per claim 24, 
Claim 24 is substantially similar to claim 23. Accordingly claim 24 is rejected for the same reasons as claim 23.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has made the required amendments to overcome these rejections. 
Applicant’s arguments pertaining to rejections made under 35 USC 103 are not persuasive. 
The applicant argues that Short does not teach a sub-condition expression. 
The examiner respectfully disagrees. Paragraph [0201] of Short teaches that the biomarkers used to detect the presence of depression can be used to distinguish between early diagnosis of depression or determination that an individual may develop depression and assist an individual in maintaining or improving wellness in terms of preventing episodes of depression or reducing symptoms of depression. This establishes that the biomarker levels described in Short have sub-classes of depression from one with patient who have struggled with depression and a second where patients are developing an early-onset of depression. This constitutes sub-condition expressions of the overall depression disease and/or condition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686